DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 USC § 103 as being unpatentable over Kim (Kim; Yeong Moon et al., US 20150001504 A1) in view of Jin (Jin; Hojeong, US 20160189629 A1). 
Regarding claim 1, Kim discloses an organic light emitting diode (OLED) display device (Kim; see [0003], [0043]), comprising: 
a display panel having a plurality of reference voltage lines and a plurality of pixels (Kim, disclosing a display panel 102 having a plurality of pixels 101 connected to a plurality of reference voltage lines SRVLn; see Figs. 2, 4, 10, [0045], [0080], [0100]); 
a data driving circuit having a plurality of driving integrated circuits including a first driving integrated circuit and a second driving integrated circuit, each of the driving integrated circuits configured to generate a reference voltage and configured to selectively supply the reference voltage to a respective reference voltage line of the 
and a timing controller for comparing the reference voltages output from the plurality of driving integrated circuits to the display panel, the reference voltages including a first reference voltage from the first driving integrated circuit and a second reference voltage from the second driving integrated circuit, and for controlling the plurality of driving integrated circuits to cause that the reference voltages including the first reference voltage and the second reference voltage are equalized (Kim, disclosing a timing controller 106, a sensing unit 111, and a reference voltage unit 110 to control the reference voltages output from the plurality of driving integrated circuits 330 to the display panel 102; see Figs. 2, 4, 10, [0044]-[0045], [0055], [0070]-[0072], [0080], [0100], [0114]). 
Kim differs from the instant invention in that Kim does not appear to explicitly disclose: controlling the reference voltages output to be the same, as might be implied by the clause “controlling the plurality of driving integrated circuits to cause that the reference voltages including the first reference voltage and the second reference voltage are equalized”.
However, in an analogous field of endeavor, Jin discloses an organic light-emitting diode (OLED) display device (Jin; see [0003]) which 
supplies a reference voltage Vref through a reference voltage line RVL to all display elements (Jin; see Figs. 1, 2, [0069], [0078]).

Regarding claim 3, Kim and Jin disclose the OLED display device according to claim 1, 
wherein the timing controller is configured to compare the reference voltages output from the plurality of driving integrated circuits to the display panel and configured to control each of the plurality of driving integrated circuits to output a lowest voltage out of the reference voltages output from the plurality of driving integrated circuits as the reference voltage when a deviation occurs in the reference voltages of the driving integrated circuits (Kim, discloses a reference voltage setter 220 optimizing the output reference voltage value; see [0071]-[0072]; one of ordinary skill in the art before the effective filing date would have known to choose the middle, upper, lower, or any practical level to set as the reference voltage). 
The motivation to combine presented prior applies equally here.
Regarding claim 4, Kim and Jin disclose the OLED display device according to claim 1, wherein each of the driving integrated circuits includes: 
a reference voltage generator for receiving an initial reference voltage supplied from a power supply, generating an intermediate reference voltage based on the received initial reference voltage, and outputting the generated intermediate reference voltage (Kim, discloses a high voltage VDD and a low voltage GND from a power supply unit 107 providing display power; see [0047]-[0048]; a reference voltage unit , or generator 110 to output reference voltages; see Figs. 2, 4, 10, [0044]-[0045], [0055]); 
a reference voltage adjuster for adjusting the intermediate reference voltage generated from the reference voltage generator under control of the timing controller, and outputting the adjusted intermediate reference voltage as the reference voltage to the respective reference voltage line of the reference voltage lines of the display panel (Kim, discloses a reference voltage setter 220 optimizing the output reference voltage value; see [0071]-[0072]; discloses a sensing unit 111 sensing pixel characteristics and causing reference voltage adjustment; see [0057]; [0080]; discloses a timing controller 106 configured to control the scan driver 103 and the data driver 104, and a power supply unit 107 configured to apply power supply voltages to the pixels 101; see [0045]; one of ordinary skill in the art before the effective filing date would have inferred the timing controller control of the reference voltage through the sensing unit 111 input signals); 
and an analog to digital converter for converting the reference voltage output from the reference voltage adjuster into a digital signal, and transmitting the digital signal to the timing controller (Kim, discloses an analog to digital converter converting 
The motivation to combine presented prior applies equally here.

Claim 2 is rejected under 35 USC § 103 as being unpatentable over Kim (Kim; Yeong Moon et al., US 20150001504 A1) in view of Jin (Jin; Hojeong, US 20160189629 A1) and further in view of Bi (Bi; Yafei et al., US 20150294626 A1). 
Regarding claim 2, Kim and Jin disclose the OLED display device according to claim 1, 
wherein each pixel of the plurality of pixels includes a driving 
at least one switching 
and at least one storage capacitor (Kim, discloses a capacitor C1; see Fig. 10). 
Kim and Lin differ from the instant invention in that Kim and Lin do not appear to explicitly disclose: that the pixel transistors are thin film transistors. 
Bi discloses an organic light-emitting diode (OLED) display device (Bi; see [0002]) in which 
the pixel transistors are thin film transistors (Bi, disclosing the use of a thin film transistor to provide light producing current to the OLED; see [0005]; disclosing a display 14 containing thin film transistors; see [0023]).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Kim’s and Lin’s OLED display device containing plurality of pixels connected to a plurality of data driver integrated circuits through a plurality of data lines, connected to a plurality of reference voltage lines supplying a reference voltage Vref to all display elements, and connected to a timing controller which controls a level of at least a first and second reference voltage, with Bi’s organic light-emitting diode (OLED) display device in which the pixel transistors are thin film transistors, especially when considering the motivation to modify Kim and Jin with Bi arising from the stated desire to provide an improved organic light-emitting diode (OLED) display device employing threshold and mobility compensation (Bi; see [0006]-[0007]).
 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 

Jeong; Ui-Taek et al., US 20130169699 A1, describing a display containing a pixel P having a timing controller 8, a driving TFT, and a scan driver 4 which detects and compensates data signals based on the driving TFT threshold and mobility; see Figs. 1, 2, [0018]; 
Shim; Jongsik et al., US 20150123953 A1, describes an organic oled display 20 containing a timing controller 11 and a pixel P having a drive transistor DT, a scan transistor ST1, and an ST2 switched sense line 15 for detecting drive transistor DT threshold and mobility variance; see Figs. 1, 2, 3, [0026], [0030]-[0031];
Tani; Ryosuke et al., US 20160351095 A1, describing a display 110 containing a subpixel SP having a drive transistor DRT, a scan transistor SWT, and an SENT switched sense line RVL for detecting drive transistor DRT threshold and mobility variance; see Figs. 1, 2, 3, [0053], [0067]; 
Kim; Kyungrok et al., US 20180182278 A1, describes an organic oled display 20 containing a pixel having a drive transistor DT, a scan transistor ST1, and an ST2 switched sense line 15 for detecting drive transistor DT threshold and mobility variance; see Figs. 1, 2, [0033], [0059], [0072]; 
Kim; Su Weon, US 20160012799 A1, describes an organic oled display containing a pixel having a drive transistor, a scan transistor, and a switched sense line for detecting pixel state; see Fig. 7, [0003], [0080];

Lee; Byung Jae et al., US 20160189612 A1, describes an organic oled display containing a pixel having a drive transistor DT, a scan transistor T1, and a T2 switched sense line connected to a circuit 200 for detecting a pixel defect; see Figs. 5, 6, [0054], [0064];
Takizawa; Kazuo et al., US 20170025061 A1, describes an organic oled display 10 containing a pixel 11 having a drive transistor T2, a scan transistor T1, and a T3 switched shared data and sense line S(J) connected to a circuit 330 containing an operational amplifier 331 for detecting pixel characteristics; see Figs. 1, 6, [0002]-[0003], [0227], [0238];
Feng; Xuehuan et al., US 20210201810 A1, describes an organic oled display 10 containing a pixel 40 having a drive transistor T3, a scan transistor T1, and a T2 switched sense line SL for detecting pixel state; see Fig. 3, [0089]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Eurice/Primary Examiner, Art Unit 2693